Per Curiam.

There is no doubt of the power of the Court to correct its judgment founded on a misconception of facts while it has any control over the case.
The statement of the amount due on the confession of Sizer to his sureties, was supposed to have proceeded from the appellants. Whereas it really was submitted by the respondents. It was in manuscript, without signature, and it is not, therefore, surprising that it was regarded as the statement of the one party rather than of the other. If counsel would always affix their names to their papers the like error might not easily occur.
Strictly speaking, after a cause has been once remitted, this Court loses all jurisdiction over it; but if before the remittitur has, in fact, issued, an error as to figures is made apparent, or any obvious mistake of fact is shown, the Court would reform its judgment in conformity to the truth of the matter.
The case before us was not only taken up by the Circuit Court without objection, but motions were submitted on both sides in regard to the orders which should issue to give effect to the judgment of the Supreme Court on a notice of trial served by the appellants. They must be regarded here as at least not objecting to the jurisdiction of the Court in that regard. If they were permitted now to set aside the order which was passed, because the cause should first be again submitted to this Court, it would be a surprise on the other side, and the plaintiffs would really be taking advantage of their own wrong.—See Judson vs. Gray, 17 How., 180, 296. The Circuit Court on the remittance of a case is bound to follow the directions of the Appellate Court. It cannot change, alter or modify them, or allow new issues. If, in the case in hand, it failed in any plain duty enforced by the judgment of this Court, and issued orders inconsistent with it, the remedy lies in the right of appeal to which the appellants have not resorted. There is no ground for ordering a re-argument. The motion to set aside the order, and for a re-argument, is dismissed, without prejudice to the plaintiffs in any other course of contesting the said order as to which they may be advised.